DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 7 SEP 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/618,295 filed on 17 January 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application (DE102018100967.4 filed 17 January 2018) and the certified copy has been filed in application 16/250,679, filed 17 April 2019. 
Applicant’s Amendments
Applicant's response and amendments, filed 7 SEP 2021, are acknowledged. Applicant has cancelled claims 51 and 59, amended claims 40, 43-46, 48, 50, 52-53, and 55. Claims 40-50 and 52-58 are pending and under consideration.
Claim Objections
The prior objection to claim 40 for omitting the proper index/designation/letter for the method step of “transducing the activated T cells with a virus expressing a transgene at a plurality of volumetric concentrations” is withdrawn in light of applicant’s amendments to the claim which now assigns designation (c) to the recited method step.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 43 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). See MPEP 2173.05(b).
Furthermore, the amended base claim does not recite a “cancer” patient or an “individual,” and the only antecedent for “at least one individual” in amended dependent claim 43 is a “patient” in claim 40.
Claim Rejections - 35 USC § 103 – Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Casati – Sharpe—Gay—Mock
Claims 40-50, 52-56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Casati (2013), Sharpe (Sharpe, M., et al. Disease Models & Mechanisms, 2015; 8(4), 337-350), Gay (Gay, V., Arch Virol, 2012; 157, 217–223; cited in IDS filed on 5 September 2019) and Mock (Mock U, et al. 2012 Dec 1;23(6):408-15).
Casati is directed to an optimized protocol for the isolation of both CD8+ TN cells (CD4−CD62L+CD45RA+) and CD8+ TCM (CD4−CD62L+CD45RA−) for direct comparison of the immunological attributes and therapeutic efficacy of naïve (TN) and central memory (TCM) CD8+ T cells as a basis for clinical trials analyzing safety, in vivo persistence and clinical efficacy in cancer patients and to generate a more reliable and efficacious cellular product (Abstract, p. 1563). Casati teaches obtaining T cells (including CD8+ T cells from patients, Abstract and Materials and Methods; instant claim 50), stimulating (i.e. activating) with anti-CD3 and anti-CD28 antibodies, transducing with a virus expressing a transgene (mF5 retrovirus encoding an anti-Mart-1 T cell receptor (TCR), p. 1565, col. 1; p. 1567, col.1; instant claim 54) and expanding the transduced T cells expressing the transgene wherein the T cells exhibit a phenotype of CD45RA+ CD62L+ CCR7+ in transgene populations comprising naïve and central memory T cells (pp.1565-8 and Figs. 1 and 3 and Table 1; instant claim 58). Thus Casati teaches the general method steps of (a)-(d) of claim 40 in the same order which is a generally accepted protocol for generating modified T cells for ACT for treating cancer patients (Casati’s intended use, see also, for instance, Jensen et al. 2014; p. 130, final sentence; instant claims 48 and 55). Although Casati teaches the intended use for treating cancer patients in clinical trials and not specific species of cancer, before the time of filing, it was well known in the art that such clinical trials involve T cells transduced with genetically modified TCRs specific for melanoma antigens and treatment of melanoma (see, for instance, Sharpe, et al. 2015; p. 340, ¶1, and Table 1, p. 341; instant claim 49). Thus, Casati as evidenced by Sharpe teaches transduction of T cells with lentiviral/retroviral vectors (see Sharpe, p. 345 “Manufacturing Challenges” ¶2; instant claim 52) and imply a method of treatment as in claim 55. Further, Casati teaches transduction of CD8+ T cells without reference to viral titers (entire document).
Casati does not teach assessing a plurality of volumetric concentrations to determine the optimization of volumetric concentrations and/or optimization of transduction efficiency (TE) (or maximum average copy number) for a retroviral vector.
and a maximum average of the copy number of the integrated transgene without exceeding five copies of the integrated transgene in each of the transduced cells at a range of volumetric concentrations that are independent of viral titer (pp. 219-20, Figs. 1C and 2C; instant claims 40 (d)(v) and 46).
Gay demonstrates, what is well known in the art that a practitioner would vary the number or viruses or the number of cells and/or the number of viruses in a transduction mixture volume to determine TE (see for example, Gay, et al. Fig. 1 B-C, p. 219). Gay further teaches that TE and integrated viral copy numbers are variable (even when using the same vector) depending on cell types being transduced—with great variations in TE demonstrated between different cell lines in suspension, and between suspension and adherent cells in culture (see, for instance, Gay, et al. pp. 219 ¶2 - 220 ¶2, and Figs. 1B-C and 2C-D, and in T cells from individual donors, see also, for example, Casati, p. 1571 ¶1, and Dupré, et al. p. 908 col. 2, ranges from 24 to 98% efficiency three donors in five independent experiments). Gay also teaches that TE is also variable for different viral vector constructs (see, for example, Gay, et al. p.217 ¶3 – p. 218 ¶2).  
Thus, in regard to claims 40-42, 44-45, 47 and 56 “a plurality of volumetric concentrations” which refers to changing i) cell number/volume, or ii) virus number/volume, or iii) both cells and virus numbers/volume, Gay teaches holding viral concentration/volume constant while changing cell# (hence varying cell#/volume) and assaying at two viral volumes (representative data given for one titer, Figure 1B), thus fulfilling claim interpretation (i) and/or (iii) above. Gay also teaches holding cell # constant (per different target cell type, respectively), claims 41, 42, 47, and 56, and also demonstrates how a practitioner would determine the optimal ranges for both viral volume and cell number in order to maximize TE for a viral vector/transgene construct/cell type transduction assay (Fig 1B-C).
 Gay also demonstrates how a practitioner would measure and identify a volumetric concentration for transduction that yields a maximum average of both TE and transgene copy #/cell wherein the maximum average copy number does not exceed 5/cell (method step (d)(v) of claim 40 and claim 46), for instance compare Fig. 1C and 2C for SUPT1 cells where integrated copy number reaches a max within 24 hours that remains less than 5/cell and where maximum TE (>90%) occurs at volumetric concentrations of ~100µL of virus (p. 219 Fig 1 and p. 221 ¶3 and Fig. 2). The determination of these parameters would be made in order to identify the preferred volumetric concentration for future transduction assays to generate desired levels of TE and integrated transgene copy number, and thus Gay supports method steps (c) and (d)(iii),(v) of claim 40.
Therefore, although “volumetric concentration” may be broad as to how it is determined in regard to virus number, cell number, and concentration of either or both in transduction mixtures, the prior art teaches how the ordinary artisan would transduce T cells, measure TE and identify a maximum average for a viral vector, transgene construct, cell type combination.  
With respect to further limitations in instant claims 41, 42, 47, and 56, Gay teaches how an artisan can adjust and determine parameters of transduction assays varying virus or cell concentrations to achieve desired outcomes. There is nothing critical in claimed ranges or volumes that cannot be provided or met through dilution or concentration of the virus number, cell number, or transduction mixture volume if required (Gay, pp. 219-222 and Figs. 1B-C and 2C-D). Furthermore, although Gay demonstrates determination of TE at various volumetric concentrations/viral titers/cell # in T-cell cell lines, Mock demonstrates what was well established in the prior art before the effective filing date (EFD), namely that an optimized TE 
As Casati is directed to ACT and treatment of cancer patients in general and is not directed to specific vectors, disease, or ACT protocol, Casati does not provide optimization of any given parameters and demonstrates roughly less than 50% TE depending on the CD8+ T cell subset after 13-15 days expansion (p.1569, Fig. 4 a-b).  Gay and Mock are directed to optimization of TE and identifying integrated transgene copy numbers in T cells (and other cells; as per Gay) and in determining optimized TE in primary PBLs (as per Mock) for applications in gene therapy. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gay and Casati, to determine the range of volumes of virus per volume transduction mixture (per cell concentration or at a set cell concentration) for maximizing TE in transduced T cells (including CD8+ T cells obtained from a patient) to determine the volumetric concentration for efficient (and maximum) transduction of T cells with the virus expressing a (TCR) transgene for specific ACT applications (e.g. to treat a cancer patient with melanoma, as evidenced by Sharpe; instant claim 49). 
The person of ordinary skill in the art would have been motivated to optimize the transduction of activated T cells for expression of a transgene targeting a specific disease as per the teachings of Casati, Gay, and Mock based on a desire to maximize and standardize TE (and/or measure and possibly limit the integrated transgene copy numbers due to safety concerns related to transgene insertion frequency and oncogenic potential) in T cells for use in ACT therapy in individuals in need of treatment, e.g. in cancer patients (Sharpe teaches T cells obtained by the patient to be used in the patient, i.e. autologous T cells or T cells obtained by a donor/individual, i.e. allogenic T cells; instant claims 40, 43-46, 48). Accordingly, an artisan of skill in the art would employ the protocol for transducing T cells, known in the art and 
The skilled artisan would have had a reasonable expectation of success, before the time of filing, in combining the teachings of Casati, Sharpe, Gay, and Mock (Casati—Gay) with expected results for optimizing TE in PBLs according to known methodologies as the prior art teachings provide such methodologies and are all directed to (retroviral/lentiviral) viral transduction for modifying primary lymphocytes for transgene expression for use in gene therapy/treating disease.
Therefore, in view of the teachings of Casati—Sharpe—Gay—Mock, it would have been prima facie obvious to a person of ordinary skill in the art before the EFD of the instant application to arrive at the method of instant claim 40 for establishing a reproducible and/or optimized transduction protocol in primary T cells for use in ACT.
In regard to the further limitation of claim 53, claim 53 is a product-by-process claim. MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-
MPEP 2113(III.) states, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable.”
In regard to claim 53, Gay demonstrates that a skilled artisan possessed the knowledge before the effective filing date of the instant application to determine TE in any cell type, for any given vector, by changing the volume of virus added (Fig 1C) and/or the number of cells added to a given viral titer (Fig 1B), and could determine a TE that limits an integrated viral copy # to any number (Fig 2C) for any given vector, and/or cell type, over time of transduction. Thus a person of ordinary skill in the art would be able to determine as per the methodologies implemented and taught by Gay how to determine a specific volumetric concentration for generating a desired TE that limits the # of proviral integrations for any given vector in any desired cell type. There is no suggestion in the prior art that an artisan would be unable to do make such determinations in primary T cells as per the methodologies of Gay implemented in T prima facie obvious to one of ordinary skill in the art as demonstrated by Gay and Mock in regard to determining variations of virus volume, and/or cell number, and/or viral titer to arrive at a desired volumetric concentration for method step 40 (c) that would provide a desired outcome as recited in method step 40 (d)(v) and the thus the optimization of TE could be achieved by determining the volumetric concentration in a method dependent or independent of viral titer with no expected difference in the ability to optimize TE.
Response to Arguments
Applicant argues that Casati and Gay do not teach or suggest wherein the volumetric concentration of the retroviral vector is determined by (i) obtaining primary T cells from at least one individual.
Applicant’s arguments have been fully considered but are not found persuasive because the prior art clearly teaches, and common sense dictates, that in order to determine TE (or integrated proviral copy numbers) in any given cell type (or target cell) one must first isolate that cell type (or target cells) for transduction. It is common sense that if the cell type is a primary lymphocyte the cell type must be obtained from an individual. As ACT involves the isolation of PBLs including primary T cells and/or B cells (see Casati, Sharpe, and Mock, cited above), it is clear that a methodology of obtaining primary T cells (per Casati and Sharpe, cited above; see also Jensen and Dupré, Prior Art Made of Record) from an individual was widely practiced in the art, before the EFD of the instant application, and would be prima facie obvious to one of ordinary skill who wanted to determine TE (or integrated proviral copies per cell) in primary T cells for ACT to first obtain said cells. Furthermore, in view of the prior art presented above (i.e. Gay and Mock), the methodologies for determining a volumetric concentration for achieving optimized TE in any given cell type and/or a desired integrated proviral copy number in a target cell were known and practiced by those of ordinary skill in the art prior to the EFD of the instant application.
Casati – Sharpe – Gay – Mock – Albrecht – Rowbottom
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Casati – Sharpe – Gay – Mock as applied to claim 40 above, and further in view of Albrecht (Albrecht, J., et al. Cancer Immunology, Immunotherapy, 2011; 60(2), 235-248) and Rowbottom (Rowbottom, A. W., et al. Immunology, 1999: 98(1), 80–89).
Casati – Sharpe – Gay – Mock together teach the optimization of virus concentration (in a plurality of volumes/volumetric concentrations) for determining optimal maximum average TE for transduction of T cells that involves the method steps described above (i.e. those found in claim 40).
Casati – Sharpe – Gay – Mock do not teach the expansion of transduced T cells in an interleukin cocktail including IL-7, -10, -12, -15, and -21. Casati teaches only the use of IL-2 during the expansion step. 
Albrecht and Rowbottom disclose that an artisan of skill in the art would know, before the time of filing, that generating specific subsets of T cells found effective for ACT treatment of cancer, especially leukemia, would involve expansion of T cells in the presence of cytokines that stimulate the desired differentiation, or maintain a more naïve phenotype, or limit expansion of unwanted subsets of T cells. For instance, Albrecht and Rowbottom teach that a practitioner interested in expanding T cell subsets that are skewed toward a clinically relevant phenotype for cancer treatment could use IL-7, IL-10, IL-12, IL-15, IL-21, and IL-2 (but not alone): IL-10 for priming T cells for expansion of CD8+ cells as taught by Rowbottom (Abstract, p.80; and/or for inhibiting expansion of CD4+ T cells, see Singh, A. K., et al. Infection and immunity, 2014; 82(10), 4092-4103) and combinations of IL-7, IL-10, IL-12, IL-15, IL-21, and IL-2 during expansion (but with constant presence of IL-21) for generating naïve CD45RA+ CD8+ T Cells as a reliable source of leukemia-reactive cytotoxic T lymphocytes with high proliferative potential and early differentiation phenotype as taught by Albrecht (p. 236 ¶2; p. 237 ¶2; p. 238 ¶1). Furthermore, Albrecht teaches specific motivations for inclusion of homeostatic proliferation γ-cytokines IL-2, IL-7, and IL-15 in CD8+ T cell cultures, as well as IL-12 substituting for Th1 help and priming naïve cells against leukemic antigens, and IL-21 for promoting development of antigen specific T cells (p. 236 ¶2; p. 237 ¶2; p. 238 ¶1; see also, Sharpe, et al. p.344 ¶5). 
prima facie obvious to one of skill in the art, before the time of filing, to modify the method of Casati – Sharpe – Gay – Mock with the teachings of Albrecht and Rowbottom to control and/or direct T cell differentiation during expansion and prior to ACT to maximize the clinical impact, for example, by generating naïve CD45RA+ CD8+ T Cells as a reliable source of leukemia-reactive cytotoxic T lymphocytes with high proliferative potential. The artisan would have a reasonable expectation of success in combing the teachings of the prior art as they are found in the same field as the instant application of adoptive T cell transfer for treating cancer and applications of gene therapy.
Response to Arguments
Applicant argues that Casati and Gay do not teach or suggest wherein the volumetric concentration of the retroviral vector is determined by (i) obtaining primary T cells from at least one individual.
Applicant’s arguments have been fully considered but are not found persuasive because the prior art clearly teaches, and common sense dictates, that in order to determine TE (or integrated proviral copy numbers) in any given cell type (or target cell) one must first isolate that cell type (or target cells) for transduction. It is common sense that if the cell type is a primary lymphocyte the cell type must be obtained from an individual. As ACT involves the isolation of PBLs including primary T cells and/or B cells (see Casati, Sharpe, Albrecht, Rowbottom, and Mock, cited above), it is clear that a methodology of obtaining primary T cells (per Casati, Sharpe, Albrecht, and Rowbottom cited above; see also Jensen and Dupré, Prior Art Made of Record) from an individual was widely practiced in the art, before the EFD of the instant application, and would be prima facie obvious to one of ordinary skill who wanted to determine TE (or integrated proviral copies per cell) in primary T cells for ACT to first obtain said cells. Furthermore, in view of the prior art presented above (i.e. Gay and Mock), the methodologies for determining a volumetric concentration for achieving optimized TE in any given cell type and/or a desired integrated proviral copy number in a target cell were known and practiced by those of ordinary skill in the art prior to the EFD of the instant application.
	
Conclusion
Claims 40-50 and 52-58 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Jensen (Jensen, M.C. and Riddell, S.R. Immunol Rev, 2014; 257: 127-144) reviews adoptive T-cell therapy (ACT) is the ability to efficiently endow patient’s T cells with reactivity for tumor antigens through the stable or regulated introduction of genes that encode high affinity tumor-targeting T-cell receptors (TCRs) or synthetic chimeric antigen receptors (CARs). 
  Dupré (Dupré, L., Trifari, S., Follenzi, et al. Molecular Therapy, 2004; 10(5), 903-915) teaches an initial percentage of WASP-positive cells ranged from 24 to 98% (measured in transduced T cells from the three WAS patients in five independent experiments) and was found to be very comparable when the same patient’s T cells were transduced with either lentiviral vectors (Fig. 5F), and in parallel to the analysis of WASP expression in the transduced WAS T cells, determined vector copy number by quantitative PCR, demonstrating T cells contained 1.7 to 3.0 copies of the PW vector per cell, while they contained 0.7 to 1.3 copies of the WW vector per cell.
  Sharpe (Sharpe, M., & Mount, N. Dis Model Mech. 2015; 8: 337–50) reviews genetically modified T cells and their use in cancer therapy.
  Singh (Singh, A. K., & Thirumalapura, N. R. Infection and immunity, 2014; 82(10), 4092-4103) teaches that early induction of interleukin-10 limits antigen-specific CD4+ T cell expansion.    
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                              
/KEVIN K HILL/Primary Examiner, Art Unit 1633